[Cite as State v. Ferguson, 2017-Ohio-7930.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   C.A. CASE NO. 27032
                                                     :
 v.                                                  :   T.C. NO. 14CR2059/3
                                                     :
 DARRYL FERGUSON                                     :   (Criminal Appeal from
                                                     :    Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                                O PI N I O N

             Rendered on the ___29th __ day of _____September_____, 2017.

                                                ...........

LYNNE R. NOTHSTINE, Atty. Reg. No. 0061560, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

FRANCISCO E. LUTTECKE, Atty. Reg. No. 0082866 and CHARLYN BOHLAND, Atty.
Reg. No. 0088080, Assistant State Public Defenders, 250 East Broad Street, Suite 1400,
Columbus, Ohio 43215
      Attorneys for Defendant-Appellant

                                               .............

FROELICH, J.

        {¶ 1} Darryl Ferguson was found guilty after a bench trial in the Montgomery

County Court of Common Pleas, General Division, of aggravated assault, an inferior

offense of felonious assault, and voluntary manslaughter, an inferior offense of murder.
                                                                                              -2-


The trial court merged the two charges and sentenced D.F. to a mandatory term of eleven

years in prison, pursuant to R.C. 2929.13(F), for voluntary manslaughter. D.F. was 16

years old at the time of the offense, and 18 years old when he was convicted.

       {¶ 2} Ferguson appeals from his conviction, raising five assignments of error.1 He

claims that (1) the trial court erred in using a prior juvenile adjudication to impose a

mandatory prison term, (2) the trial court erred in failing to suppress statements that he

made to the police; (3) the trial court erred in imposing a maximum sentence, (4) the trial

court erred in failing to sentence him in accordance with R.C. 2152.121, and (5) the

juvenile court abused its discretion in finding that he was not amenable to treatment in

the juvenile system. For the following reasons, the trial court’s judgment will be reversed,

and the matter will be remanded to the trial court for resentencing and compliance with

R.C. 2152.121.

                         I. Background and Procedural History

       {¶ 3} In its verdict following the bench trial, the trial court found the following facts.

       {¶ 4} In the early morning hours of June 8, 2014, 35-year-old Ryan Adams

approached Ferguson’s mother and his fifteen-year-old sister as they stood outside their

home in Dayton. Adams stated to them that “everybody needs a playmate, do you want

to play with me?” or similar sexually-suggestive words. Ferguson’s mother and sister



1
 On May 19, 2017, without addressing Ferguson’s specific assignments of error, we
vacated his conviction and remanded the matter to the juvenile court. State v. D.F., 2d
Dist. Montgomery No. 27032, 2017-Ohio-2882. We relied on the Ohio Supreme Court’s
decision in State v. Aalim, Ohio S.Ct. Slip Opinion No. 2016-Ohio-8278 (Aalim I) and our
court’s interpretation of R.C. 2152.12(I). After the Ohio Supreme Court reconsidered its
decision in Aalim I, the State filed an application for reconsideration in this case. In light
of State v. Aalim, Ohio S.Ct. Slip Opinion No. 2017-Ohio-2956 (Aalim II), we granted the
State’s application and vacated our May 19, 2017 Opinion and Judgment.
                                                                                        -3-


indicated they did not, and Adams walked some distance away, but stopped, turned

around with his arms folded, and stared at them. Ferguson’s mother and sister became

“worried and anxious,” and the sister proceeded to call Ferguson (her sixteen-year-old

brother), Harley Farrell (the boyfriend of her maternal aunt)2, or both, requesting that

Ferguson and Farrell return to the area. Ferguson, Farrell, and the aunt had walked

down the street to see some “commotion” that was occurring there.

      {¶ 5} Ferguson and Farrell arrived separately but at approximately the same time,

and Ferguson began questioning his mother and sister regarding the nature of their

concern. Upon learning that Adams had made suggestive remarks and had yet to leave

the neighborhood, Ferguson became “angry and furious,” and he and Farrell attempted

to locate Adams.    Ferguson and Farrell found Adams nearby, and Adams returned

voluntarily with Ferguson and Farrell to Ferguson’s home.        When Ferguson’s sister

confirmed that “he was the guy” who had made the sexually-suggestive remarks,

Ferguson became even more enraged and furious, and he demanded that Adams leave

the neighborhood and never disrespect his family again.

      {¶ 6} Adams “did not take kindly” to Ferguson’s demands. Rather, Adams pulled

off his shirt and challenged Ferguson, a “much younger and smaller” individual, to a fight;

Adams called Ferguson a “punk” and spewed a stream of profanity and epithets.

Ferguson and Adams, “in mutual combat, squared off in the street.”              Ultimately,

Ferguson struck Adams several times in the face, dropping Adams to his buttocks on the

grass next to the street. Adams was down only momentarily and regained his feet.


2
 The aunt is the sister of Ferguson’s mother. On June 8, 2014, the aunt and Harley
Farrell lived with Ferguson’s family, which consisted of Ferguson, his parents, and his two
younger sisters.
                                                                                         -4-


Then, after the two combatants “exchanged further epithets and other unpleasantries,”

Adams did not re-engage Ferguson, but instead turned and walked away from Ferguson,

ending the mutual combat. (The trial court expressly rejected, as not credible, testimony

that Adams did not walk away and disengage.)

        {¶ 7} As Adams walked away, a still-enraged Ferguson came up behind Adams,

striking Adams with a right-handed haymaker which landed against Adams’s right temple

area.   Adams was immediately rendered unconscious, and Ferguson then grabbed

Adams around the waist and flipped him backward, driving him head first into the

pavement. With Adams “unconscious and defenseless on the pavement,” Ferguson

struck Adams in the face and head several more times. Farrell, who had not been

involved in the altercation up to this point, kicked Adams’s head as Adams lay

unconscious on the ground.

        {¶ 8} At approximately 4:30 a.m., the police were dispatched to the scene on a

“medical assistance” call.     Officer Harry Dilley found Adams unconscious on the

sidewalk, and he initially did not know if Adams’s condition was the result of an assault or

a seizure. Adams was transported to Miami Valley Hospital, where he had surgery to

remove pressure on his brain. Adams remained in a coma and had respiratory failure,

both due to damage to his brain stem. The right side of Adams’s skull, Adams’s nose,

and the left side of Adams’s jaw and eye socket were also broken, and he had various

scrapes and bruises. Adams never regained consciousness.

        {¶ 9} After his stay at Miami Valley Hospital, Adams was treated at Drake Hospital

in Cincinnati, then transported to Liberty Nursing Facility. He ultimately was transferred

to Hospice. Adams died on August 27, 2014 as a result of the blunt force trauma to the
                                                                                       -5-


right side of his head.    The trial court rejected, as “utterly incredible,” Ferguson’s

argument that Farrell’s kick to Adams’s head as Adams lay unconscious was, alone, the

fatal blow.

       {¶ 10} Dayton Police Detective Rod Roberts, a member of the homicide squad,

began an investigation into the assault on Adams at approximately 7:30 p.m. on June 8,

the day of the assault. Within a couple days, Roberts identified Farrell and Ferguson as

suspects. On the morning of June 10, 2014, Roberts asked Officer Mitch Olmsted, who

had worked for approximately 20 years in the neighborhood where the assault occurred,

to locate Ferguson and Farrell. Olmsted did so, and he (Olmsted) and Officer Edmond

Trick brought Ferguson and Farrell to the police department for interviews.

       {¶ 11} During Ferguson’s interview (at approximately 9:30 a.m.), Ferguson initially

stated that Farrell was the primary aggressor and that Farrell had assaulted Adams due

to statements Adams had made about Farrell’s mother. Detective Roberts stopped the

interview with Ferguson and went back to Ferguson’s neighborhood to interview people

about the events. Roberts concluded that Ferguson’s statements were inaccurate.

       {¶ 12} Detective Roberts returned to the police department and interviewed

Farrell. The interview led Roberts to believe that Ferguson was the primary suspect.

Roberts re-interviewed Ferguson at approximately 3:00 p.m., at which time Ferguson

admitted to hitting Adams, picking Adams up and “dunking” him while Adams was

unconscious, and hitting Adams a few more times after Adams hit the ground. Ferguson

wrote a written statement and gave written responses to Roberts’s written follow-up

questions. Roberts took photographs of injuries to Ferguson’s hands (cuts, scrapes, and

swollen fingers and knuckles) and left elbow (a scrape that Ferguson said occurred when
                                                                                          -6-


he slammed Adams to the sidewalk). Ferguson was placed under arrest.

       {¶ 13} The following day (June 11), Ferguson was charged by complaint with

felonious assault in juvenile court. On June 27, 2014, the State filed a motion, pursuant

to R.C. 2152.10(B) and 2152.12(B), to transfer the matter to the General Division so that

Ferguson could be tried as an adult. On July 30, the juvenile court held a probable cause

hearing, at which time Ferguson waived his right to present testimony on probable cause.

In an August 4, 2014 decision, the juvenile court concluded that Ferguson was more than

14 years old at the time of the offense, that the act alleged would be a felony if committed

by an adult, that sufficient evidence exists within the statement of facts as detailed by the

State to find probable cause, and that there was probable cause to believe that Ferguson

committed felonious assault. The trial court ordered a mental examination of Ferguson

and that the probation department prepare a social history. An amenability hearing was

scheduled for September 17, 2014.

       {¶ 14} On September 8, 2014, after Adams’s death, the State filed an amended

complaint, charging Ferguson with felonious assault and murder. Contemporaneously,

the State filed another motion to transfer the matter to adult court. The amenability

hearing on the felonious assault charge was continued to October 31, 2014.

       {¶ 15} On October 31, 2014 the juvenile court held a probable cause hearing

regarding the murder charge and an amenability hearing regarding the felonious assault

charge. The juvenile court concluded that there was probable cause to believe that

Ferguson had committed murder, an unclassified felony, and the court transferred that

charge to adult court pursuant to R.C. 2152.10(A)(1)(a) and R.C. 2152.12(A)(1)(a), the

mandatory transfer provisions. The same day, the juvenile court filed a written entry,
                                                                                         -7-


finding probable cause and granting the State’s motion to relinquish jurisdiction and

transfer the murder charge to adult court under the mandatory transfer provisions.

       {¶ 16} With respect to the amenability hearing for the felonious assault charge, the

parties stipulated to the psychological report; no testimony was presented.           Upon

considering the factors listed in R.C. 2152.12(D) and (E), the juvenile court concluded

that Ferguson was not amenable to care or rehabilitation within the juvenile system and

that the safety of the community required that he be subject to adult sanctions. By

separate entry, the juvenile court certified Ferguson to the adult court for prosecution for

the felonious assault under the discretionary transfer provisions.

       {¶ 17} For both the murder and felonious assault charges, the juvenile court

ordered that Ferguson be detained by the juvenile court until the proceeding in adult court

was concluded.

       {¶ 18} On December 23, 2014, Ferguson was indicted for felonious assault and

murder. Ferguson entered a plea of not guilty by reason of insanity.

       {¶ 19} In April 2015, Ferguson moved to suppress the statements he had made to

the police, arguing that he did not knowingly, voluntarily, and intelligently waive his

Miranda rights and that his statements were not voluntarily made.            The disputed

statements consisted of those given on June 10 during his interviews with Detective

Roberts, as well as statements heard by other officers in connection with court

proceedings in the juvenile court on December 23, 2014, and January 15, 2015. In

response to certain testimony provided at the first hearing on the motion to suppress,

Ferguson filed a supplemental motion to suppress, arguing that his statements on June

10, 2014 were the result of an unlawful arrest, in violation of his Fourth Amendment rights.
                                                                                           -8-


       {¶ 20} Testimony on the motions to suppress was taken on three dates: June 12,

2015, July 10, 2015, and August 7, 2015. On November 3, 2015, the trial court granted

in part and overruled in part the motion to suppress. Of relevance here, the trial court

denied the portion of Ferguson’s motion to suppress related to the statements he had

made on June 10, 2014.

       {¶ 21} Ferguson waived his right to a jury trial, and the matter was tried to the court

on February 1 and 2, 2016. The trial court further found that, throughout the altercation,

Ferguson “[w]as under the influence of sudden passion or in sudden fit of rage owing to

serious provocation by Mr. Adams that was reasonably sufficient to incite Defendant into

using deadly force in the heat of blood without time to reflect or for passions to cool and

2) Mr. Adams’[s] provocation was sufficient to arouse the passions of an ordinary person

beyond the power of his or her control, particularly given Defendant’s emotional and

mental state and the conditions and circumstances that surrounded Defendant at the time

of his acts.” The trial court found Ferguson guilty of aggravated assault and voluntary

manslaughter, inferior offenses of felonious assault and murder, respectively.

       {¶ 22} The trial court merged the voluntary manslaughter and the aggravated

assault at sentencing, and sentenced Ferguson to a maximum prison term of eleven

years for the voluntary manslaughter, a first-degree felony; pursuant to R.C. 2929.13(F),

the court imposed a mandatory prison term.           The court ordered Ferguson to pay

restitution of $2,884.75 and court costs.

       {¶ 23} Ferguson appeals from his conviction, challenging his bindover from the

juvenile court on the felonious assault charge, the trial court’s ruling on his motion to

suppress, and his sentence. We will address his assignments of error in that order.
                                                                                         -9-


                            II. Transfer from Juvenile Court

      {¶ 24} In his fifth assignment of error, Ferguson claims that the trial court abused

its discretion when it determined that Ferguson was not amenable to treatment in the

juvenile system following an amenability hearing on the felonious assault charge.

      {¶ 25} R.C. 2152.10 and 2152.12 govern the transfer from juvenile court to the

appropriate adult court for criminal prosecution. Two types of transfer exist under Ohio’s

juvenile justice system: discretionary and mandatory. The mandatory transfer provisions

remove discretion from the juvenile judge in the transfer decision in certain

circumstances, including when the child is 16 or 17 years old and there is probable cause

to believe that the child committed aggravated murder, murder, or attempted murder.

See R.C. 2152.12(A)(1)(a); State v. D.W., 133 Ohio St. 3d 434, 2012-Ohio-4544, 978
N.E.2d 894, ¶ 10.

      {¶ 26} R.C. 2152.12(B) grants the juvenile court discretion to transfer a case to the

common pleas court for prosecution if the child is delinquent for committing an act that

would be a felony if committed by an adult and the court finds (1) the child was age 14 or

older at the time of the act charged, (2) there is probable cause to believe that the child

committed the act charged, and (3) the child is not amenable to care or rehabilitation

within the juvenile system, and the safety of the community may require that the child be

subject to adult sanctions. R.C. 2152.12(B); see also Juv.R. 30(C).

      {¶ 27} In addition, R.C. 2152.12(I) provides:

      Upon the transfer of a case under division (A) or (B) of this section, the

      juvenile court shall state the reasons for the transfer on the record, and shall

      order the child to enter into a recognizance with good and sufficient surety
                                                                                         -10-


       for the child’s appearance before the appropriate court for any disposition

       that the court is authorized to make for a similar act committed by an adult.

       The transfer abates the jurisdiction of the juvenile court with respect to the

       delinquent acts alleged in the complaint, and, upon the transfer, all further

       proceedings pertaining to the act charged shall be discontinued in the

       juvenile court, and the case then shall be within the jurisdiction of the court

       to which it is transferred as described in division (H) of section 2151.23 of

       the Revised Code.

       {¶ 28} As stated above, the trial court transferred Ferguson to adult court on the

murder charge based on the mandatory transfer provisions. The juvenile court held an

amenability hearing regarding the felonious assault charge and transferred that charge

under the discretionary transfer provisions.      On appeal, Ferguson focuses on the

discretionary transfer.

       {¶ 29} At the outset, we consider whether the juvenile court’s entry is sufficient to

allow us to review its amenability determination. Although not cited by Ferguson, we

note that the juvenile court’s judgment entry is substantially similar to the entry reviewed

by this court in State v. D.H., 2d Dist. Montgomery No. 26383, 2015-Ohio-3259.

       {¶ 30} In D.H., a 17-year-old youth with no history in the juvenile system was

bound over to adult court for prosecution of two counts of robbery, both felonies of the

second degree. As here, the juvenile court in D.H. held an amenability hearing, during

which the parties stipulated to the report filed by the court psychologist, which indicated

that she had interviewed D.H. and reviewed numerous other reports. The principal of

the youth’s school also testified that D.H. had been expelled as a freshman after more
                                                                                          -11-


than 40 incidents of skipping class and leaving the building during school hours.

       {¶ 31} On review, we held in D.H. that the juvenile court did not provide a “sufficient

explanation” for us to review its decision that D.H. was not amenable to care or treatment

in the juvenile system. We noted the juvenile’s court’s entry did not identify the reports

and records reviewed by the psychologist (only the content of the psychologist report was

admitted), and it did not identify or discuss what programs were available in the juvenile

system to satisfy D.H’s health and educational needs, as identified in the psychologist

report. We further noted that D.H.’s age at the time of the amenability hearing would

have given him more than 3 years for rehabilitation in the juvenile system, and yet the

juvenile court’s findings contained no discussion of what rehabilitation goals could or

could not be accomplished in the juvenile system in that period, or what programs were

or were not available in the juvenile system to accomplish these goals. The psychologist

report did not include a recommendation of whether D.H. could be rehabilitated in the

juvenile justice system.

       {¶ 32} Although the judgment entries in this case and D.H. are similar, D.H. is

readily distinguishable. In D.H., our inability to review the juvenile court’s amenability

determination stemmed in large part from the fact that D.H. had no prior history in the

juvenile justice system. The juvenile court had information that D.H. had a poor school

attendance record, which ultimately resulted in his expulsion, but there was no indication

that the juvenile court had information about how those behaviors and punishments would

translate to the services and sanctions available through the juvenile court. Neither the

psychologist’s report nor the juvenile court entry discussed any of the programs or

structure available in the juvenile justice system that could address D.H.’s needs, and the
                                                                                          -12-


psychologist made no recommendation as to whether D.H. could be rehabilitated in the

juvenile justice system.

       {¶ 33} In contrast, Ferguson’s involvement with the juvenile justice system began

in 2011.    The dispositional investigative report (DIR) indicates that Ferguson’s prior

delinquent behaviors included aggravated menacing, unruly/runaway (7 times),

VCO/EHM (9 times), bicycle rules, domestic violence (3 times), felonious assault (2

times), resisting arrest, criminal damaging (4 times), jaywalking, receiving stolen property,

theft, and grand theft of a motor vehicle. Ferguson’s mother reported that he set fire to

a bed when he was 3-4 years old. The psychologist’s report noted that Ferguson had

been provided “a wide array of intervention opportunities” through the juvenile court, yet

Ferguson continued to incur charges and “engaged in a pattern of defiant and assaulting

actions.”

       {¶ 34} The psychologist’s report provided substantial details about Ferguson’s

family situation and his educational, substance abuse, and legal history.               The

psychologist stated that Ferguson had reported having serious anger problems since he

was three years old.        Ferguson has had four mental health/substance abuse

assessments, the first of which occurred in August 2011.         Ferguson had previously

received intensive therapeutic services in a secured, structured environment due to

delinquency adjudications. Nevertheless, Ferguson had made several statements which

reflected “a reckless disregard for societal rules or authority, a blatant disrespect for the

rights of others, and seemingly no concern for how his actions affect anyone.” When

asked what he had learned from his therapeutic experiences, Ferguson responded,

“Nothing. I didn’t care. I didn’t listen. I didn’t want to change and didn’t care.”
                                                                                       -13-


      {¶ 35} Accordingly, we find that we are able to review the juvenile court’s

amenability determination in this case, and we turn to whether the juvenile court erred in

transferring the felonious assault count to adult court. Again, in light of Aalim II, the

juvenile court was required to transfer the murder charge to adult court under the

mandatory transfer provisions.

      {¶ 36} We have repeatedly interpreted R.C. 2152.12(I) to mandate the transfer of

a discretionary-transfer offense when it is founded on the same course of conduct as

another offense which must be transferred.         See State v. Brookshire, 2d Dist.

Montgomery No. 25853, 2014-Ohio-1971; State v. Henderson, 2d Dist. Montgomery No.

21866, 2007-Ohio-5368; State v. Washington, 2d Dist. Montgomery No. 20226, 2005-

Ohio-6546, ¶ 25.

      {¶ 37} In Washington, the juvenile-defendant was charged in juvenile court with

carrying a concealed weapon and aggravated robbery involving use of a deadly weapon.

The juvenile court determined that the aggravated robbery was a mandatory-bindover

offense, and it transferred the case to adult court. Washington moved in the adult court

to dismiss the CCW charge, arguing that the juvenile court acted improperly when it

ordered him bound over on that charge.           We rejected Washington’s argument,

reasoning:

             None of the [mandatory bindover] provisions cited above apply to the

      CCW charge, which is a non-category offense. However, R.C. 2152.12(I)

      provides that when a “case” is transferred pursuant to division (A) of that

      section “[t]he transfer abates the jurisdiction of the juvenile court with

      respect to the delinquent acts alleged in the complaint, and, upon the
                                                                                    -14-


transfer, all further proceedings pertaining to the act charged shall be

discontinued in the juvenile court, and the case then shall be within the

jurisdiction of the court to which it is transferred as described in division (H)

of section 2151.23 of the Revised Code.”            R.C. 2151.23(H) likewise

terminates the jurisdiction of the juvenile division after a transfer is ordered.

       There is no constitutional right to be tried as a juvenile. Rather,

recognizing the value of treating juveniles differently, the General

Assembly, acting pursuant to the authority conferred on it by Article IV,

Section 4(B) of the Ohio Constitution to determine the jurisdiction of the

court of common pleas and its divisions, has conferred exclusive jurisdiction

over alleged juvenile offenders on the juvenile division of the court of

common pleas. R.C. 2151.26. [sic]              Statutory provisions creating

exceptions to that jurisdiction through transfer to the general division,

whether discretionary or mandatory, likewise represent an exercise of the

General Assembly’s power. R.C. 2[1]52.12(I), which mandates transfer of

a “non-category” offense charge when it is founded on the same course of

conduct as another offense which must be transferred, is such a

jurisdictional provision.   Its object is judicial economy; to prevent dual

proceedings in the two divisions. Presumably, the General Assembly has

found that the value of judicial economy in that regard outweighs any benefit

that would otherwise accrue by treating the alleged offender as a juvenile.

       Because the alleged aggravated robbery and CCW offenses

underlying Defendant’s two delinquency charges arose from a common
                                                                                          -15-


       nucleus of operative facts, and the juvenile division having properly ordered

       proceedings on the aggravated robbery charge transferred to the general

       division pursuant to R.C. 2152.12(A)(1(b) [sic], all further proceedings in the

       juvenile division on the CCW charge in the “case” were thereafter

       discontinued per R.C. 2152.12(I) and the juvenile division’s jurisdiction was

       terminated.    The juvenile division court was then relieved of any

       requirement that R.C. 2152.12(F) otherwise imposes to conduct further

       hearings or to make findings with respect to Defendant’s eligibility to be tried

       as a juvenile on the CCW offense before transferring proceedings on that

       charge to the general division.      The juvenile division’s bind-over order

       operated to confer exclusive jurisdiction to adjudicate those charges on the

       general division court.

Washington at ¶ 24-26.

       {¶ 38} We have applied Washington on several occasions. In Henderson, we

concluded, citing Washington, that the juvenile court’s jurisdiction over two discretionary

bindover charges (abduction and kidnapping) was terminated upon properly ordering that

proceedings on the mandatory-bindover offenses (aggravated robbery and aggravated

burglary) be transferred to the general division of the common pleas court pursuant to

R.C. 2152.12(A)(1)(b).      We further stated that, “because the juvenile court had

appropriately transferred all further proceedings pertaining to the act charged, it was not

required to make findings pursuant to [R.C.] 2152.12(B) as to whether Henderson was

amenable to care or rehabilitation within the juvenile system, or whether the safety of the

community required that he be subject to adult sanctions.” Henderson at ¶ 14.
                                                                                         -16-

       {¶ 39} More recently, in Brookshire, the defendant asked us to “revisit our

interpretation and application of R.C. 2152.12(I) in Washington and Henderson.”

Brookshire at ¶ 16. We declined to do so, concluding that “we will continue to interpret

R.C. 2152.12(I) to mandate the transfer of a discretionary transfer offense when it is

founded on the same course of conduct as another offense which must be transferred.”

Brookshire at ¶ 21.

       {¶ 40} This conclusion is consistent with the Ohio Supreme Court’s recent opinion

in State v. D.B., Ohio Sup.Ct. Slip Opinion No. 2017-Ohio-6952, which noted that “[c]ases

of juvenile defendants that fall into these [mandatory-transfer] categories are transferred

out of the juvenile system without any judicial finding of the juvenile’s amenability to care

or rehabilitation within the juvenile system.” (Emphasis added.) D.B. at ¶ 11.

       {¶ 41} Here, once the trial court determined that it was required to transfer the

murder charge to adult court pursuant to the mandatory bindover statutes, the juvenile

court was required to transfer the felonious assault charge, which was founded on the

same course of conduct as the murder charge. The juvenile court’s jurisdiction over both

charges terminated, and the juvenile court was not required to conduct an amenability

hearing with respect to the felonious assault charge. Although the juvenile court, in fact,

held an amenability hearing on the felonious assault charge, that hearing and the juvenile

court’s subsequent discretionary transfer order has no import.

       {¶ 42} Even if we were to evaluate whether the juvenile court abused its discretion

in finding that Ferguson was not amenable to treatment in the juvenile system, we would

find no abuse of discretion.

       {¶ 43} Before a discretionary transfer, the juvenile court must “order an
                                                                                            -17-


investigation into the child’s social history, education, family situation, and any other factor

bearing on whether the child is amenable to juvenile rehabilitation, including a mental

examination of the child.” R.C. 2152.12(C). In determining whether a juvenile should

be bound-over on a discretionary transfer charge, the juvenile court must consider the

statutory factors (and any other relevant factors) in favor of and against transfer. R.C.

2152.12(B), (D), and (E).

       {¶ 44} “[A]n amenability hearing is a broad assessment of individual circumstances

and is inherently individualized and fact-based. Thus, a juvenile court’s determination

regarding a child’s amenability to rehabilitation in the juvenile system is reviewed by an

appellate court under an abuse-of-discretion standard.” In re M.P., 124 Ohio St. 3d 445,

2010-Ohio-599, 923 N.E.2d 584, ¶ 14.

       {¶ 45} At Ferguson’s amenability hearing, counsel for the State and Ferguson

waived their right to present evidence concerning amenability, and the parties agreed that

the juvenile court would make its determination solely on “the file the [juvenile court] has

received, the updated DIR, as well as the psychological report presented to the [juvenile

court].” In its oral findings, the juvenile court discussed the psychological report in detail,

including the mental health and substance abuse assessments Ferguson has had and

Ferguson’s continued problem with drugs. The court further discussed the services

Ferguson had previously received through the juvenile court, including probation and

placement at CAS and JCARE.           The juvenile court concluded that, “through all the

services that have been supplied to [Ferguson], he simply didn’t care and doesn’t care,

by his own words.” The juvenile court found that Ferguson had shown no remorse for

his actions toward Adams and that Ferguson had “decided that socially inappropriate
                                                                                        -18-


behaviors, such as hitting or choking other people,” are acceptable ways to respond to

problems. The juvenile court’s written judgment entry made findings on each of the

factors to be considered in R.C. 2152.12(D) and (E).

       {¶ 46} On appeal, Ferguson argues that, in determining that he was not amenable

to treatment in the juvenile system, the juvenile court did not consider why the array of

available juvenile dispositions would not rehabilitate him or how he would fare in the

criminal justice system. Ferguson emphasized that he had “nearly four years to be

rehabilitated in the juvenile justice system,” and that he could have received long-term,

structured mental health programming at DYS. He further noted that, in adult prison, he

would not receive any of the treatment that is available in the juvenile justice system and

at DYS institutions, and that transferring him to adult prison would likely not increase

public safety.

       {¶ 47} The record reflects that, in considering whether Ferguson was amenable to

care or rehabilitation in the juvenile system, the juvenile court considered Ferguson’s

“extensive disposition investigative report” and the services that Ferguson had previously

received in the juvenile court. The DIR summary section indicated that, since being

placed on probation in 2011, Ferguson “has been placed under the Court’s supervision

on five separate charges, has received a Violation of Court Order seven times and he

received a Violation of EHM on four occasions. In regards to services, the youth has

been in Detention eleven times, Corrections Once, EHMN six times, CAS on two

occasions, and JCARE on two occasions.              Additionally, this youth had three

unsuccessful stints with LIFE and JCARE aftercare.”           The juvenile court spoke

extensively about Ferguson’s indifference to the services and treatment options available
                                                                                         -19-


to him, noting that Ferguson had come to accept his violent behavior as normal and that

Ferguson had repeatedly stated that he “didn’t care” and “didn’t want to change” his

behavior.

       {¶ 48} Although the juvenile court did not expressly address why placement with

the Department of Youth Services would be an inadequate sanction, it is clear that the

juvenile court considered Ferguson’s extensive history in the juvenile court, the

circumstances of the current offense, Ferguson’s attitude to the current offense and to

rehabilitation, and Ferguson’s maturity. The juvenile court did not indicate that it had

considered how Ferguson would fare in the adult criminal system, but the juvenile court

was not statutorily required to consider that factor, to the extent that it differs from

consideration of whether Ferguson was emotionally, physically and psychologically

mature enough for the transfer. Based on the record, the juvenile court reasonably

concluded that there was not sufficient time to rehabilitate Ferguson within the juvenile

system and that the level of security available in the juvenile system does not provide a

reasonable assurance of public safety.

       {¶ 49} Accordingly, even if we were to consider the issue, we would find no abuse

of discretion in the juvenile court’s finding, with respect to the felonious assault charge,

that Ferguson was not amenable to care or rehabilitation within the juvenile system and

that the safety of the community required that he be subject to adult sanctions.

       {¶ 50} Ferguson’s fifth assignment of error is overruled.

                                 III. Motion to Suppress

       {¶ 51} Ferguson’s second assignment claims that the trial court “erred when it

failed to suppress the statements made by Darryl Ferguson, as a result of officers illegally
                                                                                       -20-


arresting him.”

       {¶ 52} The State’s evidence presented at the suppression hearing consisted of the

testimony of five law enforcement officers – Detective Rod Roberts, Officers Mitch

Olmsted and Edmond Trick, and Deputies Douglas Olt and Jerry Schwartz – and several

exhibits.   Ferguson testified on his own behalf.      The trial court found the officers’

testimony to be credible, and it found Ferguson’s “self-serving testimony to be completely

incredible insofar as it would contradict the testimony of the law enforcement officers.”

Based on the State’s evidence, the trial court found the following facts.

       {¶ 53} During the investigation into the assault on Adams, the Dayton Police

Department received tips from two identified individuals, from Miami Valley Crime

Stoppers, and from an anonymous telephone call placed to Officer Olmsted; each of the

tips implicated Farrell and Ferguson. Specifically, the witnesses stated that Farrell and

Ferguson had bragged about beating Adams.

       {¶ 54} On or about June 10, 2014, Detective Roberts asked Officer Olmsted to

locate Ferguson and Farrell, both of whom Olmsted knew from the neighborhood, and to

bring them to the Safety Building to speak with him (Detective Roberts).                At

approximately 8:45 a.m., wearing the uniform of the day, Officer Olmsted drove his

marked cruiser to Ferguson’s address. En route, Olmsted asked for backup, and Officer

Trick responded. When Olmsted knocked on the front door to Ferguson’s home, the

individual who answered told Olmsted that Ferguson was at his girlfriend’s house, which

was on the same street. The officers walked down the block to the girlfriend’s house.

       {¶ 55} At the girlfriend’s house, an adult unknown to Officers Olmstead and Trick

answered the door with a large dog. The officers indicated that they were looking for
                                                                                         -21-


Ferguson and asked the man if they could enter. The man answered affirmatively,

restrained the dog, and directed the officers to a bedroom occupied by Ferguson and his

girlfriend. Upon encountering Ferguson, the officers informed him that Detective Roberts

wished to speak with him; Ferguson “freely and voluntarily consented to do so.”

       {¶ 56} Thereafter, the officers and Ferguson walked out of Ferguson’s girlfriend’s

house and toward Ferguson’s residence, where the officers’ cruisers were parked.

Ferguson was not handcuffed and was wearing a white t-shirt, basketball shorts, and

sandals. As they walked together, Officer Olmsted asked Ferguson where Farrell was,

and Ferguson replied at his (Ferguson’s) house. The officers placed Ferguson in the

rear of Trick’s cruiser and, after locating Farrell, placed Farrell in the rear of Olmsted’s

cruiser. Ferguson and Farrell were separately transported, without handcuffs, to the

Safety Building.       The officers brought Ferguson and Farrell through the non-public

entrance and placed in separate interview rooms.

       {¶ 57} Detective Roberts interviewed Ferguson twice on June 10, 2015.             At

approximately 9:26 a.m., Detective Roberts, along with Detective Rebecca Rasor, began

the first interview.    Before asking questions, Detective Roberts obtained Ferguson’s

“identifiers” and explained to Ferguson that he was being interviewed regarding an

allegation of felonious assault; Ferguson indicated that he had been Mirandized before.

Roberts informed Ferguson of his Miranda rights using a pre-interview form, on which

Ferguson “placed his initials next to each delineated right, reading the first right aloud,

and signing the form at the bottom after agreeing to be interviewed.” Ferguson indicated

that he had completed ten years of schooling. Additionally, when Detective Roberts read

aloud the Waiver of Rights section, Roberts asked Ferguson if he understood the term
                                                                                        -22-


“coercion”, and when Defendant indicated that he did not, Roberts explained the meaning

of the term.

       {¶ 58} Ferguson subsequently made statements that implicated Farrell in the

assault. At the conclusion of the interview, Ferguson consented to giving a DNA sample

to Detective Roberts.    Ferguson requested to use the restroom, and the detectives

granted that request. The first interview ended at approximately 10:33 a.m.

       {¶ 59} Ferguson was taken to a smaller interview room while Detective Roberts

interviewed Farrell and further investigated the matter at the crime scene.          While

Ferguson waited in the interview room, Officer Trick checked in on Ferguson

approximately every 20 minutes, asking him (Ferguson) if he needed food, water, or to

use the restroom.

       {¶ 60} Ferguson was again interviewed by Detective Roberts at approximately

2:59 p.m., approximately 4½ hours after the conclusion of the first interview. Roberts

asked Ferguson if he remembered going over his Miranda rights prior to the first interview,

and Ferguson responded affirmatively. Roberts also inquired as to whether Ferguson

still understood his rights, and Ferguson responded that he did. Detective Roberts told

Ferguson that he had further investigated the matter and had spoken with numerous

individuals, including Farrell. Roberts told Ferguson that he believed Ferguson had been

untruthful during his interview. Ferguson subsequently made incriminating statements.

The second interview concluded at approximately 3:28 p.m.

       {¶ 61} Detective Roberts asked Ferguson if he would provide a written statement,

and Ferguson agreed.        Detective Roberts and Detective Tom Cope, who also

participated in the interview, left the room while Ferguson wrote his statement. After
                                                                                      -23-


Ferguson completed his written statement, he knocked on the door and Detective Roberts

returned to the interview room.         Roberts then asked three “yes or no” follow-up

questions, which Roberts wrote below Ferguson’s written statement; Ferguson

responded yes to each question and initialed next to each response. Ferguson was

arrested for felonious assault.

       {¶ 62} The trial court also heard testimony about statements that Ferguson made

on December 23, 2014, and January 15, 2015. On December 23, Deputy Schwartz,

while providing security for the juvenile court, overheard a statement made by Ferguson

to his father.   On January 15, Deputy Olt conversed with Ferguson while walking

Ferguson from the “juvenile jail” to the courthouse.

       {¶ 63} Ferguson testified on his own behalf regarding the June 10 interviews.

According to Ferguson, Officer Olmsted arrived at his girlfriend’s residence at 6:30 a.m.

and knocked on the door. Ferguson’s girlfriend answered the door. Olmsted asked if

he could speak with Ferguson, and Ferguson walked over. Olmsted then told Ferguson

that he (Ferguson) had to go with him (Olmsted). Ferguson responded that he did not

want to go with the officer, but Olmsted said that Ferguson had to.            Ferguson

acknowledged that he was not handcuffed and that Olmsted did not say that he

(Ferguson) was under arrest. However, Olmsted had said that Ferguson had to go with

him, and Ferguson was placed in the back of a cruiser. Ferguson testified that Detective

Roberts treated him well and provided him food, water, and opportunities to use the

restroom.    Ferguson also stated that he gave his written statement voluntarily.     As

stated above, the trial court found Ferguson’s testimony to be not credible to the extent

that it conflicted with the officers’ testimony.
                                                                                        -24-


       {¶ 64} In its suppression ruling, the trial court found, as a matter of fact, that

Detective Roberts never instructed Officer Olmsted to arrest Farrell or Ferguson and that

Olmsted did not do so on the morning of June 10, 2014. The court further found, as a

matter of fact, that Ferguson “freely and voluntary came with Offs. Olmstead [sic] and

Trick to the Safety Building and that neither Defendant nor Mr. Farrell were told they were

under arrest nor were they, despite the fact that DPD certainly had probable cause to

arrest them based upon the state of DPD’s ongoing investigation into the Adams’

beating.” Additionally, the court found, as a matter of fact, that Ferguson was not free to

leave the Safety Building following his first interview with Detective Roberts.

       {¶ 65} The trial court denied Ferguson’s motion to suppress the June 10

statements. It concluded that Ferguson was not in custody when he was transported to

the police department on the morning of June 10, 2014, and regardless, Ferguson was

properly notified of his Miranda rights. The court further stated that those warnings were

not stale for Ferguson’s second interview. The court also found that Ferguson did not

invoke his Miranda rights, and there was no evidence that Ferguson’s statements were

involuntary.

       {¶ 66} The court further concluded that, even if Ferguson did not voluntarily

accompany Officers Olmsted and Trick to the police department, the police had probable

cause to arrest him. The court stated that, “pursuant to New York v. Harris and State v.

Cranford, preexisting probable cause in this case provided DPD with a legitimate basis

for Defendant’s arrest and his statements after being properly Mirandized cannot be the

fruit of the poisonous tree.” (Emphasis in original.)

       {¶ 67} The trial court overruled the motion to suppress the statements overheard
                                                                                          -25-


by Deputy Schwartz, as they were not the product of custodial interrogation. The court

suppressed the statements to Deputy Olt “in an abundance of caution.”

       {¶ 68} On appeal, Ferguson argues that (1) he was placed under arrest when

Officers Olmsted and Trick took him to the police station on the morning of June 10, 2014,

(2) the officers did not have probable cause to arrest him, and (3) the attenuation doctrine

does not apply. Ferguson does not argue that his Miranda rights were not properly

provided, that he did not voluntarily waive his Miranda rights, or that his statements were

involuntarily given. Rather, he asserts that, since he was unlawfully arrested on the

morning of June 10, his subsequent statements should have been suppressed as fruit of

the poisonous tree.

       {¶ 69} In ruling on a motion to suppress, the trial court “assumes the role of the

trier of fact, and, as such, is in the best position to resolve questions of fact and evaluate

the credibility of the witnesses.” State v. Retherford, 93 Ohio App. 3d 586, 592, 639
N.E.2d 498 (2d Dist.1994); State v. Curley, 2d Dist. Montgomery No. 27104, 2016-Ohio-

7624, ¶ 9. Accordingly, when we review suppression decisions, we must accept the trial

court’s findings of fact if they are supported by competent, credible evidence. Retherford

at 592. “Accepting those facts as true, we must independently determine as a matter of

law, without deference to the trial court’s conclusion, whether they meet the applicable

legal standard.” Id.

       {¶ 70} Whether Ferguson was under arrest when he was interviewed at the police

station and whether he was in custody at that time for Miranda purposes are equivalent

questions. “Custodial interrogation” means questioning initiated by the police after the

person has been taken into custody or otherwise deprived of his freedom to the degree
                                                                                        -26-

associated with a formal arrest. Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602,

16 L. Ed. 2d 694 (1966); State v. Engle, 2d Dist. Montgomery No. 25226, 2013-Ohio-1818,

¶ 24. The inquiry whether a person is subject to custodial interrogation focuses upon

how a reasonable person in the suspect’s position would have understood the situation.

Berkemer v. McCarty, 468 U.S. 420, 442, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984). We

have considered factors, such as the location of the interview, whether the defendant was

a suspect, whether the defendant’s freedom to leave was restricted in any way, and

whether there were threats or intimidation. State v. Hatten, 186 Ohio App. 3d 286, 2010-

Ohio-499, 927 N.E.2d 632, ¶ 50 (2d Dist.), citing State v. Estepp, 2d Dist. Montgomery

No. 16279, 1997 WL 736501, *4 (Nov. 26, 1997).             The subjective views of the

interviewing officer and the suspect are immaterial to the determination of whether a

custodial interrogation was conducted. Stansbury v. California, 511 U.S. 318, 323, 114
S. Ct. 1526, 128 L. Ed. 2d 293 (1994); Hatten at ¶ 50.

      {¶ 71} In this case, at 8:45 a.m., two officers went into a bedroom occupied by

Ferguson and his girlfriend, and they told Ferguson that a detective wanted to talk with

him. Officer Trick testified that he asked Ferguson if he (Ferguson) was willing to come

downtown and that Ferguson had agreed. Based on the testimony of Olmsted and Trick,

the trial court expressly found that Ferguson voluntarily agreed to go with the officers to

the station. (The trial court also expressly rejected the suggestion that Ferguson was

told that he did not have a choice.) The officers waited while Ferguson looked for shoes

to wear. Ferguson was not handcuffed, nor was he told that he was under arrest. He

walked down the block to the cruisers. No weapons were drawn, and no threats were

made. Although Ferguson was transported to the police station in a cruiser and was
                                                                                        -27-


taken to an interview room through a non-public entry, the officers’ conduct toward

Ferguson was not the functional equivalent of placing Ferguson under arrest. Contrast

State v. Armstead, 2015-Ohio-5010, 50 N.E.3d 1073 (2d Dist.) (affirming the suppression

of statements made to the police after the defendant, based on a “suspect locator hit,”

was removed from a stopped vehicle, patted down, placed in a cruiser, and taken to the

station, without probable cause).

      {¶ 72} Although Ferguson was not under arrest when he was taken to the police

station, the record demonstrates that he was detained by the police for a lengthy period

of time between his first and second interview. After Detective Roberts terminated the

first interview, he did not inform Ferguson that he (Ferguson) was free to leave. In fact,

Roberts testified that he would not have permitted Ferguson to leave the premises.

Rather, Roberts placed Ferguson in a smaller interview room while he (Roberts) spoke

with Farrell and conducted additional investigation. The detective instructed Officer Trick

to check on Ferguson periodically and to offer food and water. Ferguson remained in

the interview room, alone, for 4½ hours.

      {¶ 73} We question whether Ferguson voluntarily remained at the police station

after his first interview. However, Ferguson has not specifically argued – either in the

trial court or on appeal ̶ that, after the first interview, he was unlawfully arrested or

unlawfully held as part of an investigatory detention. Accordingly, we conclude that this

argument has been waived, and we will not address it in the first instance.

      {¶ 74} In light of our conclusion that Ferguson voluntarily came to the police station

and was not under arrest, we need not address Ferguson’s derivative arguments that the

police officers lacked probable cause to arrest him and that the attenuation doctrine does
                                                                                         -28-


not apply. Ferguson’s second assignment of error is overruled.

                         IV. Imposition of Maximum Sentence

       {¶ 75} In his third assignment of error, Ferguson claims that the trial court erred

when it sentenced him to the maximum sentence for a first-degree felony.

       {¶ 76} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2), rather than an abuse of discretion standard. See

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under

R.C. 2953.08(G)(2), an appellate court may increase, reduce, or modify a sentence, or it

may vacate the sentence and remand for resentencing, only if it “clearly and convincingly”

finds either (1) that the record does not support certain specified findings or (2) that the

sentence imposed is contrary to law.

       {¶ 77} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2013-

Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in exercising its discretion, a trial

court must consider the statutory criteria that apply to every felony offense, including

those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App. 3d
500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio

St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 78} R.C. 2929.11 requires trial courts to be guided by the overriding purposes

of felony sentencing. Those purposes are “to protect the public from future crime by the

offender and others and to punish the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state
                                                                                         -29-


or local government resources.” R.C. 2929.11(A). The court must “consider the need

for incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or both.” Id. R.C. 2929.11(B) further provides that “[a] sentence imposed for a felony

shall be reasonably calculated to achieve the two overriding purposes of felony

sentencing * * *, commensurate with and not demeaning to the seriousness of the

offender's conduct and its impact upon the victim, and consistent with sentences imposed

for similar crimes committed by similar offenders.”

       {¶ 79} R.C. 2929.12(B) sets forth nine factors indicating that an offender’s conduct

is more serious than conduct normally constituting the offense; R.C. 2929.12(C) sets forth

four factors indicating that an offender’s conduct is less serious than conduct normally

constituting the offense. R.C. 2929.12(D) and (E) each lists five factors that trial courts

are to consider regarding the offender’s likelihood of committing future crimes. Finally,

R.C. 2929.12(F) requires the sentencing court to consider the offender’s military service

record.

       {¶ 80} At sentencing, the trial court did not orally provide an explanation for its

maximum sentence (and restitution). However, the trial court explicitly stated that it had

considered the purposes and principles of sentencing “set forth in the Code, including

avoiding unnecessary burden on government resources, the seriousness and recidivism

factors of the Code, the dictates of 2929.13 and as otherwise set forth in the Revised

Code including Mr. Ferguson’s present and future ability to pay financial sanctions

including any restitution.” Upon review of the record, Ferguson’s sentence was neither

contrary to law nor clearly and convincingly unsupported by the record.
                                                                                          -30-


       {¶ 81} Ferguson’s third assignment of error is overruled.

                          V. “Reverse” or “Return” Bindover

       {¶ 82} Ferguson’s fourth assignment of error claims that the trial court erred when

it failed to sentence Ferguson in accordance with R.C. 2152.121.

       {¶ 83} R.C. 2152.121(B) governs what the adult court must do once a juvenile who

has been transferred from juvenile court pursuant to the mandatory transfer provisions

has been found guilty of an offense in adult court. Under these provisions, the adult court

must determine if the offense(s) of which the juvenile has been found guilty would have

required mandatory transfer or discretionary transfer from the juvenile court to adult court.

R.C. 2152.121(B)(1). “In other words, the trial court must determine what the juvenile

court would have been required to do with the case if the juvenile had been charged with

only those offenses for which convictions were obtained.” (Emphasis in original.) D.B.,

Ohio Sup.Ct. Slip Opinion No. 2017-Ohio-6952, ¶ 12. Three options are possible:

      If mandatory transfer would have been required for the case, the adult court

       proceeds to sentence the juvenile as usual. R.C. 2152.121(B)(4); see D.B. at ¶

       19.

      If mandatory transfer would not have been required and discretionary transfer

       would not have been allowed, the adult court must transfer jurisdiction of the case

       back to the juvenile court. R.C. 2152.121(B)(2).

      If the court determines that mandatory transfer would not have been required but

       that discretionary transfer would have been allowed, the adult court must

       “determine the sentence it believes should be imposed upon the child under

       Chapter 2929. of the Revised Code, shall impose that sentence upon the child,
                                                                                           -31-


       and shall stay that sentence pending completion of the procedures specified in this

       division. Upon imposition and staying of the sentence, the court shall transfer

       jurisdiction of the case back to the juvenile court that initially transferred the case

       and the juvenile court shall proceed in accordance with this division.”            R.C.

       2152.121(B)(3).

       {¶ 84} Upon transfer back to the juvenile court pursuant to R.C. 2152.121(B)(3),

the juvenile court is required to impose a serious youthful offender dispositional sentence.

R.C. 2152.121(B)(3)(a).     However, within 14 days of the transfer, the prosecuting

attorney may file a motion objecting to the imposition of such a sentence and asking for

the adult sentence to be invoked. R.C. 2152.121(B)(3)(b). If such a motion is filed, the

juvenile court must conduct an amenability hearing. Id. If the juvenile court grants the

prosecutor’s motion, the juvenile court must transfer jurisdiction of the case back to the

adult court in which the juvenile was convicted, and the sentence that was imposed but

stayed by the adult court will be invoked. Id.

       {¶ 85} On appeal, Ferguson contends that the trial court was required to stay his

sentence for voluntary manslaughter and transfer the case back to juvenile court,

pursuant to R.C. 2152.121(B)(3). He argues:

              In this case, voluntary manslaughter is not a mandatory transfer

       offense because Darryl was not alleged to have used a firearm and Darryl

       had not previously been committed to the Department of Youth Services;

       therefore, Darryl was only eligible for discretionary transfer for that offense.

       Compare R.C. 2152.10(A)(2) with R.C. 2152.10(B).               As such, R.C.

       2152.121(B)(3) was triggered, and the criminal court was required to stay
                                                                                      -32-


      Darryl’s sentence, and return his case to the juvenile court to receive a SYO

      disposition or an amenability hearing. R.C. 2152.121(B)(3)(a)-(b). But,

      the proceedings required by R.C. 2152.121 did not occur in this case.

             At the sentencing hearing, the State argued that the reverse waiver

      statute was not triggered because the juvenile court conducted an

      amenability hearing on the felonious assault charge. * * * But, as this Court

      noted in 2014,

             the fact that the juvenile court properly transferred the cases

             to adult court does not end our analysis. Whether all of the

             charges were properly transferred from the juvenile court to

             the adult court is a different question than whether the adult

             court could subsequently impose sentences on all six of the

             offenses.   R.C. 2152.121(B) governs what the adult court

             must do once a juvenile has been found guilty of an offense

             in adult court that previously was transferred from juvenile

             court.

      State v. Brookshire, 2d Dist. Montgomery No. 25859, 2014-Ohio-4858, ¶

      18. In that case, this Court held that because some of the child’s offenses

      were not subject to mandatory transfer, the sentencing court must comply

      with R.C. 2152.121. Brookshire at ¶ 20.

      {¶ 86} The State responds that Brookshire is distinguishable, because the youth

in Brookshire was transferred to adult court under the mandatory transfer provisions, and

no amenability hearing was conducted in the juvenile court. The State argues that,
                                                                                         -33-


because “the juvenile court had already determined Ferguson was not amenable to

treatment and supervision in the juvenile system, the reverse bindover provision in the

Revised Code did not apply in this case.”

       {¶ 87} Our opinion in Brookshire, 2d Dist. Montgomery No. 25859, 2014-Ohio-

4858, concerned whether the adult court erred in sentencing Brookshire on both the

mandatory bindover offenses and the discretionary bindover offenses to which he had

pled guilty.     We held that R.C. 2152.121 required the adult court to transfer the

discretionary-transfer offenses back to juvenile court. Id. at ¶ 28, as amended by State

v. Brookshire, 2d Dist. Montgomery No. 25859, 2014-Ohio-5368.

       {¶ 88} The Ohio Supreme Court recently reversed our judgment in Brookshire.

See D.B., supra. It held that the adult court was required to sentence the juvenile “for all

the convictions in the case” if the juvenile were convicted of at least one offense that was

subject to mandatory transfer. D.B. at ¶ 19. The Supreme Court reasoned that R.C.

2152.121(B) governs how a juvenile’s case, not the individual offenses, should be treated

by the adult court for sentencing.

       {¶ 89} The issues raised in Brookshire have little relevance to this case, given

Ferguson was not found guilty of both mandatory transfer and discretionary transfer

offenses.      Accordingly, even if Brookshire had not been reversed, we would find it

inapposite.

       {¶ 90} We nevertheless find the State’s arguments unpersuasive for two reasons.

First, the procedures set forth in R.C. 2152.121 are clear and unambiguous, and the adult

court does not have the discretion to ignore its mandates. Pursuant to the mandatory

bindover provisions, Ferguson was bound over to the General Division (adult court) on
                                                                                       -34-


the murder charge, and he was convicted of voluntary manslaughter.               Voluntary

manslaughter is a Category Two offense, as defined by former R.C. 2152.02 (CC)(1) (now

R.C. 2152.02(BB)(1)), and under R.C. 2152.10(A)(2), a child charged with a Category

Two offense (other than kidnapping) is subject to mandatory transfer only if the child was

16 years old or older at the time of the offense and either

       (a) The child previously was adjudicated a delinquent child for committing

       an act that is a category one or a category two offense and was committed

       to the legal custody of the department of youth services on the basis of that

       adjudication[, and/or]

       (b) The child is alleged to have had a firearm on or about the child’s person

       or under the child's control while committing the act charged and to have

       displayed the firearm, brandished the firearm, indicated possession of the

       firearm, or used the firearm to facilitate the commission of the act charged.

       {¶ 91} Ferguson did not meet all of the necessary criteria under R.C.

2152.10(A)(2), and therefore voluntary manslaughter was not a mandatory bindover

offense for Ferguson. However, pursuant to R.C. 2152.10(B), Ferguson was eligible for

discretionary transfer for the offense. Accordingly, pursuant to R.C. 2152.121, the trial

court was required to impose a sentence for voluntary manslaughter, stay the sentence,

and transfer the matter back to the juvenile court for proceedings in accordance with R.C.

2152.121(B)(3).

       {¶ 92} Second, we reject the State’s argument that a “reverse bindover” was not

required, because the juvenile court had already conducted an amenability hearing with

respect to the felonious assault charge and, in the exercise of its discretion, had
                                                                                          -35-


determined that Ferguson was not amenable to care or rehabilitation within the juvenile

system or that the safety of the community required that he be subject solely to adult

sanctions.   As stated above, because the juvenile court was required to transfer

Ferguson under the mandatory transfer provisions, the amenability hearing had no legal

import.

       {¶ 93} Moreover, the juvenile court’s amenability hearing was held in October

2014; Ferguson was sentenced in February 2016. Although we infer from the State’s

brief that it would choose to file a motion for invocation of the adult sentence if the matter

were remanded to the juvenile court, it is possible that the State’s opinion of Ferguson

could have changed in the intervening sixteen months since his amenability hearing and

that it would elect not to file a motion under R.C. 2152.121(B)(3)(b).

       {¶ 94} Similarly, it is possible that, with sixteen additional months of maturity and

experience, a second amenability hearing might include additional information that could

alter the juvenile court’s determination of Ferguson’s amenability to care or rehabilitation

in the juvenile system or on his dangerousness to the community.              At sentencing,

Ferguson’s counsel stated: “[W]hen I met Darryl, he was – it was about two years ago.

He was an immature little guy. But in the time that he’s spent in the Juvenile Court he

has grown and he has matured to some degree. I think hi[s] being with the supervision

in the Juvenile Court, I think he’s learned a lot from the adults there, from the staff. And

I think he’s matured. And I think you’ll see that that [sic] he has grown, matured, and he

is remorseful for what he’s done.” Ferguson made similar statements at his sentencing:

       I would like to say I’m sorry for my actions. I would like to ask if Mr. Adams’

       family will forgive me for what I did and the pain that I caused for I know
                                                                                          -36-


       what I did was wrong and nobody deserved to lose their life over some

       words that can’t hurt you. Before I got locked up I was very immature and

       now I feel like I have matured a lot. I got a different perspective on life.

       Before I didn’t care about life and now I realize that, in a matter of minutes,

       I could be facing a long time over a bad choice. I would like to thank you

       for allowing me to speak today in court. I would like to ask one more time

       that Mr. Adams’ family will forgive me for my actions for I know what I did

       was wrong.

       {¶ 95} We recognize that the adult court’s presentence investigation report

indicates that Ferguson admitted to being in at least five physical altercations while being

held in detention while this case was pending. The last altercation was over Ferguson’s

not being passed a ball in a game of kickball. This information would also be available

for the juvenile court to consider in an amenability hearing pursuant to R.C. 2152.121.

       {¶ 96} Ferguson’s fourth assignment of error is sustained.

                VI. Imposition of Mandatory Sentence – State v. Hand

       {¶ 97} In his first assignment of error, Ferguson claims that the trial court erred in

imposing a mandatory prison term, based on his prior juvenile adjudication. Specifically,

Ferguson states that the trial court erroneously used Ferguson’s prior juvenile

adjudication for felonious assault, a second-degree felony, as a prior conviction and made

Ferguson’s sentence mandatory, pursuant to R.C. 2901.08(A) and R.C. 2929.13(F)(6).

Ferguson asks that his sentence be vacated and the matter be remanded for

resentencing.

       {¶ 98} R.C. 2929.13(F)(6) requires a mandatory sentence for a first or second
                                                                                         -37-


degree felony if the offender had been previously convicted of or pleaded guilty to any

first or second degree felony. R.C. 2901.08(A) reads:

       If a person is alleged to have committed an offense and if the person

       previously has been adjudicated a delinquent child * * * for a violation of a

       law or ordinance, except as provided in division (B) of this section, the

       adjudication as a delinquent child * * * is a conviction for a violation of the

       law or ordinance for purposes of determining the offense with which the

       person should be charged and, if the person is convicted of or pleads guilty

       to an offense, the sentence to be imposed upon the person relative to the

       conviction or guilty plea.

       {¶ 99} In State v. Hand, 149 Ohio St. 3d 94, 2016-Ohio-5504, 73 N.E.3d 448, the

Ohio Supreme Court held that “R.C. 2901.08(A) violates the Due Process Clauses of

Article I, Section 16 of the Ohio Constitution and the Fourteenth Amendment to the United

States Constitution because it is fundamentally unfair to treat a juvenile adjudication as a

previous conviction that enhances either the degree of or the sentence for a subsequent

offense committed as an adult.” Id. at paragraph one of the syllabus. Hand further held

that, “[b]ecause a juvenile adjudication is not established through a procedure that

provides the right to a jury trial, it cannot be used to increase a sentence beyond a

statutory maximum or mandatory minimum.” Id. at paragraph two of the syllabus.

       {¶ 100} The State agrees that Hand has the effect of changing Ferguson’s

mandatory sentence for voluntary manslaughter into a non-mandatory term. However,

it argues that, because Hand does not change the length of the prison term, there is no

reason for the matter to be remanded to the trial court for resentencing. It argues that
                                                                                         -38-


the proper remedy is for this Court to modify Ferguson’s sentence and to order the trial

court to issue an amended termination entry removing the language that makes

Ferguson’s prison term mandatory.

       {¶ 101} Especially in light our disposition of Ferguson’s fourth assignment of error

concerning R.C. 2152.121, the appropriate resolution is to reverse Ferguson’s sentence

and remand to the adult trial court for resentencing. At that time, the trial court may

reconsider the length of Ferguson’s sentence prior to staying its sentence and remanding

the matter back to the juvenile court. Nothing in this Opinion prevents the trial court from

imposing the same prison term as a non-mandatory term.

                                     VII. Conclusion

       {¶ 102} In light of our disposition of Ferguson’s first and fourth assignments of

error, Ferguson’s sentence will be reversed, and the matter will be remanded to the trial

court for resentencing and compliance with R.C. 2152.121.

                                       ...........

DONOVAN, J., concurs.

HALL, P.J., concurring in judgment only.

Copies mailed to:

Lynne R. Nothstine
Francisco E. Luttecke
Charlyn Bohland
Hon. Steven K. Dankof
Hon. Anthony Capizzi